Citation Nr: 1454176	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June 1991 to July 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), at the local regional office.  A transcript of the hearing is included in the record.    

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the July 2012 statement of the case (SOC), and has been considered pursuant to the August 2012 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran incurred sleep apnea during active service. 


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he incurred sleep apnea during service.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, a service connection finding is warranted for sleep apnea for the following reasons.    

First, VA medical evidence demonstrates that the Veteran currently has sleep apnea.  This is documented in VA treatment records since July 2011 and in a June 2012 VA compensation examination report.   

Second, the Veteran's service treatment records demonstrate that the Veteran experienced sleep disturbances during service.  Certain STRs, dated in December 1992, document that the Veteran complained of, and sought treatment for, sleep difficulties that involved night sweats.  

Third, the medical evidence is in relative equipoise on the issue of whether the in-service complaints relate to the current sleep apnea.  

On the one hand, the June 2012 VA examiner found the current disorder unrelated to the in-service night sweats.  The examiner, a physician's assistant, indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  The examiner summarized the Veteran's in-service and current complaints, and stated clearly that the two were likely unrelated.  In support, the examiner attributed the Veteran's in-service problems not to sleep apnea, but to several other possible causes to include the Veteran's documented alcohol abuse.  This report and opinion is of probative value because it reflects clinical data of record, and is supported by a rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999).    

On the other hand, the Veteran's treating physician provided a clear opinion in the record supporting the Veteran's claim.  In May 2012, the physician stated that the Veteran's "nocturnal sweating, nocturnal awakenings, and poor sleep quality are directly related to undertreated obstructive sleep apnea, which is directly related to the patient's military service."  See Bloom, supra.  

Based on the evidentiary background in this matter, the Board cannot find that the preponderance of the evidence is against the Veteran's claim to service connection.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


